Case 2:20-cv-00475-JB-MU Document 17 Filed 05/03/21 Page 1 of 3                  PageID #: 476




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

CATHY NICHOLS,                              )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )      CA 20-0475-JB-MU
                                            )
ANDREW SAUL,                                )
Commissioner of Social Security,            )
                                            )
       Defendant.                           )

                           REPORT AND RECOMMENDATION

       This matter is before the Court on Defendant’s Unopposed Motion for Entry of

Judgment with Remand pursuant to sentence four of 42 U.S.C. § 405(g), filed on April

30, 2021.1 (Doc. 16). His motion has been referred to the undersigned Magistrate Judge

pursuant to 28 U.S.C. § 636(b)(1)(A) and General Local Rule 72(a)(2)(S) for appropriate

action. In his motion, Defendant represents that it is his belief that this case should be

remanded to the Commissioner of Social Security for further consideration of the

evidence regarding Plaintiff’s impairments. The plain language of sentence four of 42

U.S.C. § 405(g) empowers this Court “to enter, upon the pleadings and transcript of the

record, a judgment affirming, modifying, or reversing the decision of the Commissioner

of Social Security, with or without remanding the cause for a rehearing.”

       Accordingly, the undersigned Magistrate Judge hereby RECOMMENDS that

Defendant’s motion (Doc. 16) be GRANTED, and the decision of the Commissioner of

Social Security denying Plaintiff benefits be reversed and remanded pursuant to

1
 The Commissioner represents that counsel for Plaintiff has no opposition to this motion. (Doc.
16 at p. 1).
Case 2:20-cv-00475-JB-MU Document 17 Filed 05/03/21 Page 2 of 3               PageID #: 477




sentence four of 42 U.S.C. § 405(g), see Melkonyan v. Sullivan, 501 U.S. 89 (1991), for

further proceedings not inconsistent with this recommendation.

       The remand pursuant to sentence four of § 405(g) makes Plaintiff a prevailing

party for purposes of the Equal Access to Justice Act, 28 U.S.C. § 2412, see Shalala v.

Schaefer, 509 U.S. 292 (1993).

                       NOTICE OF RIGHT TO FILE OBJECTIONS

       A copy of this report and recommendation shall be served on all parties in the

manner provided by law. Any party who objects to this recommendation or anything in it

must, within fourteen (14) days of the date of service of this document, file specific

written objections with the Clerk of this Court. See 28 U.S.C. § 636(b)(1); FED. R .CIV.

P. 72(b); S.D. Ala. Gen. LR 72(c). The parties should note that under Eleventh Circuit

Rule 3-1, “[a] party failing to object to a magistrate judge's findings or recommendations

contained in a report and recommendation in accordance with the provisions of 28

U.S.C. § 636(b)(1) waives the right to challenge on appeal the district court's order

based on unobjected-to factual and legal conclusions if the party was informed of the

time period for objecting and the consequences on appeal for failing to object. In the

absence of a proper objection, however, the court may review on appeal for plain error if

necessary in the interests of justice.” 11th Cir. R. 3-1. In order to be specific, an

objection must identify the specific finding or recommendation to which objection is

made, state the basis for the objection, and specify the place in the Magistrate Judge’s

report and recommendation where the disputed determination is found. An objection

that merely incorporates by reference or refers to the briefing before the Magistrate


                                              2
Case 2:20-cv-00475-JB-MU Document 17 Filed 05/03/21 Page 3 of 3   PageID #: 478




Judge is not specific.

       DONE this the 3rd day of May, 2021.

                                 s/P. BRADLEY MURRAY
                                UNITED STATES MAGISTRATE JUDGE




                                             3
